UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 12/31/13 (Unaudited) REPURCHASE AGREEMENTS (44.7%) (a) Principal amount Value Interest in $131,050,000 joint tri-party repurchase agreement dated 12/31/13 with Bank of Nova Scotia due 1/2/14 - maturity value of $56,050,031 for an effective yield of 0.01% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.25% to 4.5% and due dates ranging from 02/15/14 to 05/15/39, valued at $133,671,165) $56,050,000 $56,050,000 Interest in $59,500,000 joint tri-party term repurchase agreement dated 10/10/13 with Bank of Nova Scotia due 1/14/14 - maturity value of $13,003,774 for an effective yield of 0.11% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 6.5% and due dates ranging from 08/31/14 to 05/15/37, valued at $60,705,489)(IR) 13,000,000 13,000,000 Interest in $257,500,000 joint tri-party term repurchase agreement dated 12/26/13 with Barclays Capital, Inc. due 1/2/14 - maturity value of $110,000,642 for an effective yield of 0.03% (collateralized by various mortgage backed securities with coupon rates ranging from 1.344% to 8.0% and due dates ranging from 12/01/17 to 10/01/43, valued at $262,650,000) 110,000,000 110,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 12/31/13 with BNP Paribas Securities Corp. due 1/2/14 - maturity value of $50,000,014 for an effective yield of 0.005% (collateralized by various mortgage backed securities with coupon rates ranging from 3.0% to 5.0% and due dates ranging from 05/20/41 to 9/15/42, valued at $51,000,000) 50,000,000 50,000,000 Interest in $34,000,000 joint tri-party term repurchase agreement dated 12/23/13 with BNP Paribas Securities Corp. due 2/21/14 - maturity value of $10,505,075 for an effective yield of 0.29% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.8% to 8.875% and due dates ranging from 01/15/14 to 02/15/44, valued at $35,804,511)(IR) 10,500,000 10,500,000 Interest in $334,000,000 joint tri-party repurchase agreement dated 12/31/13 with Citigroup Global Markets, Inc./Salomon Brothers due 1/2/14 - maturity value of $192,043,107 for an effective yield of 0.01% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.00% and due dates ranging from 09/01/18 to 09/15/53, valued at $340,680,000) 192,043,000 192,043,000 Interest in $39,000,000 joint tri-party repurchase agreement dated 12/31/13 with Credit Suisse Securities (USA), LLC due 1/2/14 - maturity value of $11,000,079 for an effective yield of 0.13% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.00% to 9.25% and due dates ranging from 02/15/14 to 11/15/67, valued at $40,954,285) 11,000,000 11,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 12/31/13 with Credit Suisse Securities (USA), LLC due 1/2/14 - maturity value of $50,000,014 for an effective yield of 0.005% (collateralized by a U.S. Treasury bond with a coupon rate of 2.75% and a due date of 11/15/42, valued at $51,001,706) 50,000,000 50,000,000 Interest in $190,000,000 joint tri-party term repurchase agreement dated 12/26/13 with Citigroup Global Markets, Inc./Salomon Brothers due 1/2/14 - maturity value of $42,500,331 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 2.139% to 6.136% and due dates ranging from 08/01/20 to 06/15/48, valued at $194,089,423) 42,500,000 42,500,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 12/31/13 with Goldman, Sachs & Co. due 1/2/14 - maturity value of $134,695,037 for an effective yield of 0.005% (collateralized by various mortgage backed securities with coupon rates ranging from 2.082% to 3.944% and due dates ranging from 02/01/36 to 10/01/43, valued at $204,000,001) 134,695,000 134,695,000 Interest in $50,000,000 joint tri-party term repurchase agreement dated 12/30/13 with J.P. Morgan Securities, Inc. due 1/6/14 - maturity value of $21,500,084 for an effective yield of 0.02% (collateralized by various mortgage backed securities with coupon rates ranging from 2.00% to 10.5% and due dates ranging from 12/01/14 to 01/01/44, valued at $51,001,694) 21,500,000 21,500,000 Interest in $227,891,000 joint tri-party repurchase agreement dated 12/31/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/2/14 - maturity value of $81,499,023 for an effective yield of 0.005% (collateralized by various mortgage backed securities with coupon rates ranging from 0.888% to 11.5% and due dates ranging from 01/01/14 to 09/01/47, valued at $232,448,820) 81,499,000 81,499,000 Interest in $59,500,000 joint tri-party term repurchase agreement dated 10/10/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/13/14 - maturity value of $13,004,752 for an effective yield of 0.14% (collateralized by various mortgage backed securities with coupon rates ranging from 2.127% to 5.832% and due dates ranging from 05/01/19 to 12/01/43, valued at $60,690,000)(IR) 13,000,000 13,000,000 Interest in $70,100,000 joint tri-party term repurchase agreement dated 12/30/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/6/14 - maturity value of $30,200,117 for an effective yield of 0.02% (collateralized by various mortgage backed securities with coupon rates ranging from 1.788% to 6.5% and due dates ranging from 05/01/18 to 10/01/43, valued at $71,502,000) 30,200,000 30,200,000 Interest in $64,250,000 joint tri-party term repurchase agreement dated 12/3/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 3/3/14 - maturity value of $15,003,750 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 1.857% to 6.5% and due dates ranging from 04/01/19 to 12/01/47, valued at $65,535,001)(IR) 15,000,000 15,000,000 Interest in $60,500,000 joint tri-party term repurchase agreement dated 11/26/13 with RBC Capital Markets, LLC due 2/24/14 - maturity value of $17,004,250 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.555% to 4.0% and due dates ranging from 07/01/26 to 12/01/43, valued at $61,716,343)(IR) 17,000,000 17,000,000 Interest in $65,000,000 joint tri-party term repurchase agreement dated 9/18/13 with RBC Capital Markets, LLC due 2/19/14 - maturity value of $19,006,460 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 0.00% to 5.5% and due dates ranging from 12/01/25 to 12/20/43, valued at $66,315,470)(IR) 19,000,000 19,000,000 Interest in $134,868,000 joint tri-party repurchase agreement dated 12/31/13 with RBC Capital Markets, LLC due 1/2/14 - maturity value of $56,224,016 for an effective yield of 0.005% (collateralized by various mortgage backed securities with coupon rates ranging from 3.0% to 3.5% and due dates ranging from 12/01/26 to 01/01/44, valued at $137,565,398) 56,224,000 56,224,000 Interest in $50,000,000 tri-party repurchase agreement dated 12/31/13 with UBS Warburg - London due 1/2/14 - maturity value of $50,000,028 for an effective yield of 0.01% (collateralized by a U.S. Treasury bond with a coupon rate of 8.75% and a due date of 05/15/20, valued at $51,000,029) 50,000,000 50,000,000 Total repurchase agreements (cost $973,211,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (24.2%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit unsec. discount notes 0.130 7/16/14 $21,500,000 $21,484,783 Federal Farm Credit unsec. discount notes 0.010 1/10/14 11,200,000 11,199,972 Federal Farm Credit unsec. discount notes 0.110 7/15/14 25,000,000 24,985,104 Federal Home Loan Bank unsec. discount notes 0.070 2/14/14 48,000,000 47,995,893 Federal Home Loan Bank unsec. discount notes 0.150 2/10/14 24,000,000 23,996,000 Federal Home Loan Bank unsec. discount notes 0.065 2/7/14 31,000,000 30,997,929 Federal Home Loan Bank unsec. discount notes 0.030 1/15/14 20,000,000 19,999,767 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 7/22/14 20,000,000 19,985,411 Federal Home Loan Mortgage Corp. unsec. discount notes 0.105 5/1/14 11,250,000 11,246,063 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 4/28/14 22,000,000 21,992,850 Federal Home Loan Mortgage Corp. unsec. discount notes 0.160 4/21/14 6,000,000 5,997,067 Federal Home Loan Mortgage Corp. unsec. discount notes 0.090 4/14/14 18,000,000 17,995,365 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 4/10/14 14,015,000 14,011,146 Federal Home Loan Mortgage Corp. unsec. discount notes 0.090 4/9/14 5,395,000 5,393,678 Federal Home Loan Mortgage Corp. unsec. discount notes 0.090 2/18/14 16,550,000 16,548,014 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 2/10/14 22,000,000 21,997,556 Federal Home Loan Mortgage Corp. unsec. discount notes 0.145 1/13/14 22,000,000 21,998,937 Federal National Mortgage Association unsec. discount notes 0.150 10/27/14 11,000,000 10,986,296 Federal National Mortgage Association unsec. discount notes 0.160 10/1/14 33,500,000 33,459,353 Federal National Mortgage Association unsec. discount notes 0.130 7/23/14 21,000,000 20,984,606 Federal National Mortgage Association unsec. discount notes 0.125 6/2/14 10,032,000 10,026,705 Federal National Mortgage Association unsec. discount notes 0.100 5/6/14 37,500,000 37,486,979 Federal National Mortgage Association unsec. discount notes 0.100 4/21/14 21,500,000 21,493,431 Federal National Mortgage Association unsec. discount notes 0.130 2/13/14 23,250,000 23,246,390 Federal National Mortgage Association unsec. discount notes 0.170 2/3/14 14,000,000 13,998,268 Federal National Mortgage Association unsec. discount notes 0.100 1/8/14 18,000,000 17,999,650 Total U.S. Government agency obligations (cost $527,507,213) COMMERCIAL PAPER (8.1%) (a) Yield (%) Maturity date Principal amount Value Chevron Corp. 0.070 2/19/14 $10,000,000 $9,999,047 DnB Bank ASA (Norway) 0.180 1/23/14 18,000,000 17,998,020 Export Development Canada (Canada) 0.130 5/21/14 12,500,000 12,493,681 Export Development Canada (Canada) 0.100 3/3/14 6,800,000 6,798,848 Export Development Canada (Canada) 0.130 2/18/14 13,000,000 12,997,747 Gotham Funding Corp. (Japan) 0.170 2/5/14 21,750,000 21,746,405 Govco, LLC 0.150 2/5/14 10,000,000 9,998,542 HSBC USA, Inc. (United Kingdom) 0.080 1/8/14 21,500,000 21,499,666 Nestle Finance International, Ltd. (Switzerland) 0.085 2/13/14 9,000,000 8,999,086 Nestle Finance International, Ltd. (Switzerland) 0.070 2/12/14 13,000,000 12,998,938 Nordea Bank AB (Sweden) 0.160 2/10/14 5,000,000 4,999,111 Proctor & Gamble Co. (The) 0.100 3/19/14 15,000,000 14,996,792 Wal-Mart Stores, Inc. 0.050 2/10/14 20,000,000 19,998,917 Total commercial paper (cost $175,524,800) ASSET-BACKED COMMERCIAL PAPER (8.5%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.120 1/14/14 $10,500,000 $10,499,545 Bedford Row Funding Corp. 0.170 3/19/14 21,000,000 20,992,359 Fairway Finance Co., LLC 144A (Canada) 0.170 2/19/14 17,409,000 17,404,972 Liberty Street Funding, LLC (Canada) 0.170 2/4/14 15,000,000 14,997,592 Liberty Street Funding, LLC 144A (Canada) 0.130 1/10/14 5,500,000 5,499,821 Manhattan Asset Funding Co., LLC (Japan) 0.180 2/19/14 21,000,000 20,994,855 MetLife Short Term Funding, LLC 0.110 1/14/14 21,500,000 21,499,146 Old Line Funding, LLC 144A 0.180 2/14/14 11,800,000 11,797,404 Old Line Funding, LLC 144A 0.190 1/10/14 11,500,000 11,499,453 Regency Markets No. 1, LLC 144A 0.140 1/16/14 25,000,000 24,998,542 Thunder Bay Funding, LLC 144A 0.180 2/18/14 19,000,000 18,995,440 Working Capital Management Co. (Japan) 0.170 1/6/14 6,585,000 6,584,845 Total asset-backed commercial paper (cost $185,763,974) U.S. TREASURY OBLIGATIONS (7.1%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Bills 0.133 11/13/14 $23,000,000 $22,973,250 U.S. Treasury Bills 0.136 8/21/14 40,750,000 40,714,407 U.S. Treasury Bills 0.088 7/24/14 39,000,000 38,980,552 U.S. Treasury Bills 0.140 6/26/14 8,000,000 7,994,524 U.S. Treasury Bills 0.025 1/9/14 21,500,000 21,499,881 U.S. Treasury Bills 0.021 1/2/14 21,500,000 21,499,988 Total U.S. TREASURY OBLIGATIONS (cost $153,662,602) CERTIFICATES OF DEPOSIT (3.3%) (a) Interest rate (%) Maturity date Principal amount Value Bank of Montreal/Chicago, IL (Canada) 0.120 1/23/14 $3,500,000 $3,500,000 Svenska Handelsbanken/New York, NY (Sweden) 0.100 1/21/14 25,000,000 25,000,000 Toronto-Dominion Bank/NY (Canada) 0.070 1/7/14 22,000,000 22,000,000 Wells Fargo Bank NA 0.130 2/14/14 21,500,000 21,500,000 Total certificates of deposit (cost $72,000,000) TIME DEPOSITS (2.9%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.090 1/2/14 $21,000,000 $21,000,000 Credit Agricole Corp. & Investment Bank/Grand Cayman (Cayman Islands) 0.050 1/2/14 21,000,000 21,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.020 1/2/14 21,000,000 21,000,000 Total time deposits (cost $63,000,000) MUNICIPAL BONDS AND NOTES (1.9%) (a) Yield (%) Maturity date Principal amount Value MA Hlth. & Edl. Facs. Auth. Commercial Paper 0.070 1/6/14 $15,304,000 $15,304,000 Svenska Handelsbanken/New York, NY Commercial Paper 0.090 1/6/14 3,000,000 3,000,000 WI State Hlth. & Edl. Facs. Auth. VRDN (Med. College of WI), Ser. B (U.S. Bank, N.A. (LOC)) 0.040 12/1/33 13,000,000 13,000,000 Yale University Commercial Paper 0.120 2/18/14 9,895,000 9,893,417 Total municipal bonds and notes (cost $41,197,417) CORPORATE BONDS AND NOTES (0.3%) (a) Interest rate (%) Maturity date Principal amount Value Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands, (Rabobank Nederland) bank guaranty sr. unsec. notes (Netherlands) 1.850 1/10/14 $6,925,000 $6,927,848 Total corporate bonds and notes (cost $6,927,848) TOTAL INVESTMENTS Total investments (cost $2,198,794,854) (b) Key to holding's abbreviations LOC Letter of Credit VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $2,178,441,890. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $185,763,974 $— Certificates of deposit — 72,000,000 — Commercial paper — 175,524,800 — Corporate bonds and notes — 6,927,848 — Municipal bonds and notes — 41,197,417 — Repurchase agreements — 973,211,000 — Time deposits — 63,000,000 — U.S. Government agency obligations — 527,507,213 — U.S. treasury obligations — 153,662,602 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
